Citation Nr: 1218561	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diverticulitis, status post colostomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984, and from September 1990 to May 1992, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2009; a transcript of that hearing is associated with the claims file.

In June 2010, the Veteran submitted a statement in support of his claim.  A waiver of initial RO review was also received.  No additional action in this regard is needed.  In that same statement, however, the Veteran stated that he felt "that compensation should be upgraded to meet [his] current disabilities."  The Board notes that service connection is in effect for gastroesophageal reflux disease (GERD) with hiatal hernia.  Given the Veteran's statement, he may want to pursue a claim of entitlement to an increased rating in excess of 10 percent for GERD.  As such, the matter is referred to the RO for any clarification or additional action deemed appropriate.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, diverticulitis, status post colostomy, is related to the gastrointestinal complaints he experienced during military service.


CONCLUSION OF LAW

Diverticulitis, status post colostomy, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for diverticulitis, status post colostomy, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

At his Board hearing and in documents of record, the Veteran contends that he had a stomach condition throughout his military career that caused his diverticulitis.  As such, he alleges that service connection for such disorder is warranted.

The Board notes that the Veteran has, in the alternative, alleged entitlement to service connection for diverticulitis as secondary to service-connected GERD with hiatal hernia.  However, as service connection for such disorder is granted herein on a direct basis, the Board need not reach a determination with regard to the Veteran's alternative theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in November 1981, he complained of nausea, vomiting, and diarrhea for the prior eight hours.  Gastroenteritis was diagnosed.  In May 1984, the Veteran complained of an acute onset of vomiting with little antecedent nausea.  He had bright bleeding with the first and each subsequent emesis.  The diagnosis was probable peptic ulcer disease.  An undated treatment record reflects complaints of tenderness in the epigastrium and bright red emesis.  The assessment was probable peptic ulcer disease.

In February 1986, the Veteran complained of feeling nauseous.  He had four instances of emesis and nine instances of diarrhea.  No blood was noticed.  The Veteran further complained of dull abdominal pain.  Gastroenteritis was diagnosed.  In March 1986, the Veteran was seen for follow up of gastroenteritis.  He reported a decrease in vomiting, but loose and watery diarrhea was still present and had increased.  The assessment was gastroenteritis.  The following day, he reported that his diarrhea had decreased and stools were more formed.  The assessment was gastroenteritis, resolving.

In December 1987, the Veteran complained of six episodes of nausea and vomiting, and diarrhea for three days.  Gastroenteritis was diagnosed.  On an April 1989 Dental Health Questionnaire, the Veteran indicated that he had ulcers.

At the time of a November 1990 examination, the Veteran reported frequent indigestion.  It was noted that he had a history of reflux and peptic ulcer disease.

An October 1991 record reflects that the Veteran complained of shortness of breath, markedly sharp midsternal chest pain, jaw tightening, and pain in the entire left upper extremity from stomach to fingers.  It was noted that he had a similar experience approximately a year and a half previously and was diagnosed with gastritis at that time.  It was also observed that the Veteran's prior medical history included GERD.  It was further reported that he had an upper gastrointestinal series and an esophagogastroduodenoscopy in the past without finding ulcers.  Also in October 1991, it was noted that the Veteran complained of crushing retrosternal pain with radiation to the left arm.  As relevant, it was determined that the Veteran's pain was probably secondary to gastritis.  An October 1991 Medical Board report indicates that the Veteran had, as relevant, a diagnosis of probable reflux esophagitits.  

Post-service March 1995 and April 1995 VA treatment records reflect an impression of GERD.  At an October 1995 VA examination, the Veteran was noted to have GERD by history, which was diagnosed in 1985.  He reported that, if he ate any food that had tomatoes or high fat, he had significant burning in his mid-sternal region.  The assessment was history of GERD with findings on examination consistent with such diagnosis.

A February 1999 VA treatment record reflects a history of peptic ulcer disease in 1986.  In March 1999, the Veteran underwent a barium enema due to his persistent lower abdominal pain with an otherwise negative work-up.  Such revealed, as relevant, a polyp in the transverse colon and extensive diverticulosis in the sigmoid and lower descending colon, which was noted to be more than what would be expected for a patient of the Veteran's age.  It was further observed that, while there was no evidence of diverticulitis at the present time, he may have certainly had diverticulitis in the past.  A May 1999 record reflects that the Veteran underwent a colonoscopy, which revealed polyps in the sigmoid and transverse colon and diverticula in the descending colon.  The diagnosis was colon polyps and diverticula.  An August 1999 endoscopy revealed esophagitis, Barrett's esophagus, and hiatus hernia.

In February 2008, the Veteran underwent a transverse loop colostomy due to sigmoid diverticulitis.  In April 2008, he was noted to have a small hernia at the colostomy site.  It was also observed that he had a diagnosis of esophagitis.  A May 2008 record reflects a prolapse of colostomy.  A July 2008 record revealed an assessment of colostomy with prolapsed stoma and parastomal hernia with partial thickness loss.  In October 2008, the Veteran was hospitalized due to infection surrounding his ostomy site.  A December 2008 record reflects that the Veteran was scheduled for colon surgery in January 2009 for a possible bowel reconnection.  Additionally, at his July 2009 hearing, he reported that he was to have surgery in the next year.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of diverticulitis, status post colostomy.  The Board also notes that he has been separately service-connected for GERD with hiatal hernia.  As such, the remaining inquiry is whether the Veteran's currently diagnosed diverticulitis, status post colostomy, is related to his military service, to include his documented gastrointestinal complaints.  In this regard, opinions were obtained in September 2008 and April 2010 from a VA physician.  

At the September 2008 VA examination, it was noted that the Veteran had a long history of diverticular disease.  The examiner observed that a 1999 colonoscopy revealed diverticuli without diverticulitis.  The Veteran's first episode of diverticulitis that included inflammation/infection and abscess was in 2000 and his first hospitalization due to such disorder was in 2006.  In February 2008, the Veteran was again hospitalized and underwent surgery, which included a colostomy.  At the time of the VA examination, it was noted that the Veteran continued to have a colostomy with complications that included stomal prolapsed with peristomal infections.  Following a physical examination, diverticulitis status post colostomy was diagnosed.  

Based upon an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination, the examiner stated that he could not resolve the issue of whether the Veteran's diverticulitis was due to or a result of gastrointestinal problems noted in service without resort to mere speculation.  The examiner stated that, upon a review of the available evidence of record, the Veteran did have numerous documented episodes of gastrointestinal (GI) complaints that were documented as gastroenteritis.  His symptoms, as documented, included diarrhea with some nausea and vomiting.  Such episodes were clearly noted in his service treatment records in 1981, 1984, 1986, and 1987.  The examiner stated that flare-ups of diverticulitis can include similar symptoms such as nausea, vomiting, and diarrhea.  However, he indicated that it would require mere speculation to state with any degree of medical certainty that those instances represented symptoms of any underlying diverticular disease as no lower GI diagnostic testing was performed at the time of those occurrences.  

The examiner further noted that a colonoscopy performed in 1999 demonstrated diverticula of the colon; however, it would require mere speculation to state with any degree of medical certainty if diverticuli of the colon existed prior to such evaluation for any extent of time as there were no reports of any barium enema or colonoscopy having been performed while the Veteran was on active military duty or within one year of release form active military duty.  He observed that diverticulitis was the result of inflammation of the underlying diverticulosis.  Such can be present for an extended period of time prior to any episodes or symptoms of diverticulitis.  The examiner stated that, given that there was no clear documentation of diverticulosis prior to 1999, it would require resorting to mere speculation to state with any degree of medical certainty that the Veteran's diverticulitis was caused by, or a result of, any gastrointestinal problems as noted in service as there is simply too long of a time span from his release from active duty in 1992 to the first documentation of diverticular disease in 1999.  However, he also stated that he could not state with any degree of medical certainty that the Veteran did not have any underlying divericulosis dating back to his time of military service or within one year of release from active duty.

In April 2010, the Veteran's claims file was returned to the September 2008 VA examiner for an addendum opinion.  At such time, the examiner noted that no additional material (compared to 2008) that offered evidence to forward an opinion with any greater degree of medical certainty had been associated with the claims file.  He further observed that the September 2008 opinion explained that the available objective evidence for review offered no preponderance of the evidence to state with any degree of medical certainty that the Veteran did or did not have underlying diverticular disease while on active military duty, and/or that the GI symptoms, as documented in the service treatment records, were or were not related to such underlying diverticular disease if, in fact, it did exist at that time.

The examiner stated that he had no other or additional information or evidence to change the previously rendered opinion.  Specifically, he indicated that it was within the realm of medical possibility that the Veteran did have underlying diverticular disease while on active military duty (although there was no preponderance of the evidence to opine that it is at least as likely as not that the Veteran did have underlying diverticular disease while on active duty).  He further reported that it was also within the realm of medical possibility that the Veteran did not have underlying diverticular disease while on active military duty (as there was no objective evidence to confirm the presence of diverticular disease while on active military duty).  The examiner stated that it was within the realm of medical possibility that the Veteran's GI symptoms, as documented in his service treatment records, are related to underlying diverticular disease.  He also indicated that it was within the realm of medical possibility that the Veteran's GI symptoms, as documented in the service treatment records, although present, were not related to any underlying diverticular disease.  He further stated that it was within the realm of medical possibility that the Veteran experienced the GI symptoms as documented in the service treatment records in the absence of any underlying diverticular disease.

The examiner concluded that: (1) the Veteran may or may not have had underlying diverticular disease while on active military duty (a fact that will never be known because objective testing necessary to identify such was not performed while he was on active duty) and (2) the Veteran's GI symptoms, as documented in his service treatment records, are not specific for diverticular disease and may represent symptoms of any number of underlying etiologies (that may include, but are not limited to, diverticular disease).  Therefore, the examiner stated that he could not offer an opinion with any degree of medical certainty as to whether the Veteran's diverticulitis is related directly to the episodes of gastrointestinal symptoms documented in the service treatment records.  Rather, he indicated, to offer an opinion regarding such issue based on the presently available information and evidence would be to resort to mere speculation.

Based upon a review of the September 2008 and April 2010 VA opinions, the Board finds that the evidence as to whether the Veteran's currently diagnosed diverticulitis, status post colostomy, is related to his military service is in relative equipoise.  In this regard, the VA examiner concluded that he could not offer an opinion regarding such relationship without resorting to mere speculation; however, his opinions indicate that it is equally likely that the Veteran had underlying diverticular disease as he did not have it.  Specifically, in April 2010, he concluded that the Veteran may or may not have had underlying diverticular disease while on active military duty and that his symptoms at such time may be related to a number of underlying etiologies, to include diverticular disease.  Additionally, the examiner indicated that flare-ups of diverticulitis can include symptoms similar to those experienced by the Veteran in service, to include nausea, vomiting, and diarrhea.  

Moreover, the Board notes that the report of the March 1999 barium enema revealed extensive diverticulosis in the sigmoid and lower descending colon, which was noted to be more than what would be expected for a patient of the Veteran's age, and, while there was no evidence of diverticulitis at the present time, he may have certainly had diverticulitis in the past.  Furthermore, the September 2008/April 2010 VA examiner indicated that diverticulitis can be present for an extended period of time prior to any episodes or symptoms.  The Board finds that such notations indicate that the Veteran's diverticulitis, as documented in 1999, may have been present for a long period of time.  Such is significant in light of the fact that the Veteran was discharged from service only seven years previously. 

Therefore, as the evidence regarding whether the Veteran's currently diagnosed diverticulitis, status post colostomy, is related to his military service is in relative equipoise, the Board will resolve all reasonable doubt in his favor and find that service connection for such disorder is warranted. 


ORDER

Service connection for diverticulitis, status post colostomy, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board observes that a December 2009 rating decision granted an increased rating of 30 percent, effective October 28, 2009, for the Veteran's service-connected bilateral hearing loss; however, such higher rating was not considered in the most recent supplemental statement of the case that was issued in January 2011.  Rather, the AOJ listed his evaluation for bilateral hearing loss as 10 percent.  Additionally, a June 2011 rating decision, promulgated after the issuance of the January 2011 supplemental statement of the case, awarded an increased rating of 60 percent for the Veteran's obstructive pulmonary disease with asthma, effective March 18, 2011; and granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent rating, effective April 22, 2011.  Such rating decisions reference evidence not currently of record, to include VA treatment records and examination reports.  

Moreover, the Board finds that, in light of the grant of service connection for diverticulitis, status post colostomy, herein, a remand is necessary in order for the AOJ to implement the Board's the grant and assign an initial rating prior to reconsideration of his TDIU claim as the award of service connection may impact outcome of the latter claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for diverticulitis, status post colostomy, must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As such, after the AOJ implements the Board's award of service connection for diverticulitis, status post colostomy, any additionally indicated development, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished.  In this regard, the AOJ should associate with the Veteran's claims file all evidence relevant to the evaluation of the Veteran's service-connected disabilities and their impact on his employability, including, but not limited to, evidence previously considered in the December 2009 and June 2011 rating decisions that supported the assignment of his current ratings for his service-connected disabilities.

After all necessary development has been accomplished, the AOJ should readjudicated the Veteran's TDIU claim based on consideration of all of his service-connected disabilities, i.e., chronic obstructive pulmonary disease with asthma, PTSD, bilateral hearing loss, tinnitus, GERD with hiatal hernia, and diverticulitis, status post colostomy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's the grant of service connection for diverticulitis, status post colostomy.

2.  Thereafter, any additionally indicated development, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished.  In this regard, the AOJ should associate with the Veteran's claims file all evidence relevant to the evaluation of the Veteran's service-connected disabilities and their impact on his employability, including, but not limited to, evidence previously considered in the December 2009 and June 2011 rating decisions that supported the assignment of his current ratings for his service-connected disabilities.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence, to include consideration of all of his service-connected disabilities, i.e., chronic obstructive pulmonary disease with asthma, PTSD, bilateral hearing loss, tinnitus, GERD with hiatal hernia, and diverticulitis, status post colostomy.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


